Title: From George Washington to the Commanding Officer at West Point, 21 July 1778
From: Washington, George
To: Commanding Officer at West Point


          
            Sir
            Head Qrs [White Plains] July 21: 1778
          
          Captain Clark will deliver you this, with Eight
            persons (two with families) who have been sent from Bennington under sentence of
            banishment into the Enemys lines. There names are at the Bottom. As I have received a Letter from Governor Clinton, with a Copy
            of a petition from the prisoners and of a Letter from the Committee of Albany, all
            remonstrating against the proceedings had against these Men; and as I am determined not to involve myself in any dispute
            about matters, with which I have nothing to do, I have resolved to lay the affair before
            Congress by the first opportunity, that they may determine upon it, as they shall think
            proper. In the mean time, you will take charge of the  prisoners and
            supply them with provisions; allowing them such indulgencies as may be reasonable. I do
            not wish or mean that their confinement should be close or rigorous—Yet they must not be
            suffered to escape. I am Sir Yr Most Hble sert
          
            Go: Washington
          
        